 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN T. CARIDAD,                                No. 2:14-cv-1847 KJM AC P
12                        Petitioner,
13            v.                                          ORDER
14    HARRY OREOL,
15                        Respondent.
16

17           The court has reviewed petitioner’s status report filed July 29, 2019. ECF No. 159.

18   Petitioner’s counsel states that the Sacramento County Superior Court has again moved

19   petitioner’s MDO recommitment hearing, now rescheduled for August 1, 2019. Petitioner’s

20   counsel also informs the court that she is unavailable through mid-August due to a recent death in

21   her family; counsel requests that any further status report or voluntary dismissal be due no sooner

22   than August 30, 2019.

23           Accordingly, IT IS HEREBY ORDERED that, on or before August 30, 2019, petitioner

24   shall file either: (a) a stipulation or motion requesting voluntary dismissal of this case, or (b) a

25   further status report.

26   DATED: July 30, 2019

27

28
